  Case 1:20-cv-00093-H-BU Document 7 Filed 06/16/20                  Page 1 of 2 PageID 23



                             LINITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

TREVONA. WOODARDS,

      Plairtiff,

                                                             No. 1:20-CV-093-H-BU
TAYLOR COUNTY COURTHOUSE,

      Defendant.


           ORDER ACCEPTING FIIYDINGS, CONCLUSIONS, AND
     RECO MMENDATIONO F TIIE LTNITED S TATES MAGIS TRATE JUDGE

       Tre Von Woodards, proceeding pro se, filed this civil-rights complaint against        All

Politicians, City Officials, and Presiding Presidents on May 5,2020. Dkt. No. 1. United

States Magistrate Judge John R. Parker reviewed the complaint and submitted findings,

conclusions, and a recommendation ('FCR") to this Court. Dkt- No.            6.   Judge Parker

recommended that the court summarily dismiss woodards's complaint under 28               u.s.c.

g l9l5(e)(2XB). Id.   at6. He further recommended that this Court wam woodards that

similat future litigation in this Court could subject him to sanctions, including the

imposition of monetary sanctions or preclusion from making further filings without leave of

court, or both. Id. at 6-7   . No   objections to the FCR have been filed'

       where no specific objections are filed within the 14-day period, the Court reviews

the Magistrate Judge's findings, conclusions, and recommendations only for clear error.

Fed. R. Civ'P.72(bX3); see also Wilsonv. Smith & Nephew, Inc',No.3:12.CV.1063-B,2013

WL   1880770, at *1 (N.D. Tex. May 6,2013).
  Case 1:20-cv-00093-H-BU Document 7 Filed 06/16/20                Page 2 of 2 PageID 24



       The Court has examined the record and reviewed the FCR for clear error. Finding

none, the Court accepts and adopts the FCR. The Court specifically finds that this

complaint is frivolous, vexatious, and needlessly utilized scarce judicial resources.

       Accordingly, Woodards's complaint and the claims within it are dismissed with

prejudice. All relief not expressly granted and any pending motions are denied. Woodards

is further wamed that any future filings-whether filed directly with this Court, filed in state

court and removed to this Court, or filed in another federal court and transferred to this

Court-could subject him to monetary sanctions or preclusion from making further filings

without leave ofcourt, or both.

       So ordered   onlun /b,zozo.

                                                    J      SWESLEYHENDRIX
                                                            D STATES DISTRICT ruDGE




                                                2
